EXHIBIT 10.78

EXECUTION

AMENDMENT NO. 1
TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Amendment No. 1 to Third Amended and Restated Loan and Security Agreement, dated
as of June 5, 2015 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC (the “Lender”),  PENNYMAC LOAN SERVICES, LLC (“Borrower”),
and PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC (“PNMAC”).

RECITALS

The Borrower, Lender and PNMAC are parties to that certain Third Amended and
Restated Loan and Security Agreement, dated as of March 27, 2015 (the “Existing
Loan Agreement”; and as further amended by this Amendment, the “Loan and
Security Agreement”) and the related Second Amended and Restated Pricing Side
Letter, dated as of March 27, 2015 (as the same may be amended from time to
time, the “Pricing Side Letter”).  PNMAC is a party to that certain Second
Amended and Restated Guaranty (as the same may be amended from time to time, the
“PNMAC Guaranty”), dated as of March 27, 2015, by PNMAC in favor of
Lender.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Loan Agreement and the PNMAC Guaranty, as
applicable.

The Borrower, the Lender and PNMAC have agreed, subject to the terms and
conditions of this Amendment, that the Existing Loan Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Loan
Agreement.  As a condition precedent to amending the Existing Loan Agreement,
the Lender has required PNMAC to ratify and affirm the PNMAC Guaranty on the
date hereof.

Accordingly, the Borrower, the Lender and PNMAC hereby agree, in consideration
of the mutual promises and mutual obligations set forth herein, that the
Existing Loan Agreement is hereby amended as follows:

SECTION 1.Application of Payments.  Section 2.07 of the Existing Loan Agreement
is hereby amended by adding the following section (f) at the end thereof:  

(f)Sections 2.07(a) through 2.07(d) shall be applicable commencing on the
earlier of (i) the first Facility Payment Date following the thirtieth (30th)
day after written notice thereof is delivered by Lender to Borrower (the
“Application Notice Date”) or (ii) an Event of Default.  Until the Application
Notice Date, provided no Event of Default has occurred, Borrower shall be
entitled to withdraw amounts on deposit in the Dedicated Accounts as and in a
manner as Borrower deems appropriate.    

SECTION 2.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:



--------------------------------------------------------------------------------

 

2.1Delivered Documents.  On the Amendment Effective Date, the Lender shall have
received the following documents, each of which shall be satisfactory to the
Lender in form and substance:

(a)this Amendment, executed and delivered by the duly authorized officers of the
Lender, Borrower and PNMAC;  and

(b)such other documents as the Lender or counsel to the Lender may reasonably
request.

SECTION 3.Representations and Warranties.  The Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Existing Loan Agreement on its part to be observed
or performed, and that no Event of Default has occurred and is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
the Loan and Security Agreement.

SECTION 4.Limited Effect.   Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms.

SECTION 5.Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 6.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts (including by facsimile or .pdf),
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

Section 7.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8.Reaffirmation of Guaranty.    PNMAC hereby ratifies and affirms all of
the terms, covenants, conditions and obligations of the PNMAC Guaranty.

 

-2-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

Credit Suisse First Boston Mortgage Capital LLC, as Lender

By:    /s/ Adam Loskove
Name:  Adam Loskove
Title:    Vice President

PennyMac Loan Services, LLC, as Borrower

By:    /s/  Pamela Marsh
Name:  Pamela Marsh
Title:    Executive Vice President, Treasurer

Private National Mortgage Acceptance Company, LLC, as a  Guarantor

By:  /s/  Pamela Marsh
Name:  Pamela Marsh
Title:    Executive Vice President, Treasurer

 

 



 

--------------------------------------------------------------------------------